Citation Nr: 0735217	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for non-
Hodgkins lymphoma, to include whether the 100 percent rating 
was properly reduced.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran presented personal testimony before a Decision 
Review Officer at the RO in March 2005.  The transcript of 
that hearing is of record.  

The Board notes that the issue on appeal involves a 
determination as to whether reduction of a 100 percent rating 
for non-Hodgkin's lymphoma was proper.  However, the Board 
believes that it has properly characterized the issue on 
appeal as an increased rating claim.  The provisions of 38 
C.F.R. § 4.117, Diagnostic Code 7715 (2007), contain a 
temporal element for continuance of a 100 percent rating for 
non-Hodgkin's lymphoma, and specific provisions for 
reevaluation and reduction of ratings after cessation of 
treatment and therapeutic procedures.  Therefore, the RO's 
action on appeal was not technically a "rating reduction" as 
that term is commonly understood.  See Rossiello v. Principi, 
3 Vet. App. 430 (1992), [a 100 percent rating for 
mesothelioma ceased to exist by operation of law because the 
applicable Diagnostic Code involved contained a temporal 
element for that 100 percent rating].  In essence, the 
reduction in this case was procedural in nature and by 
operation of law. 

In a statement submitted in March 2005, the veteran appears 
to be raising the issue of entitlement to service connection 
for hypertension.  This matter is referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  The RO complied with all procedural requirements in 
reducing the veteran's disability rating from 100 percent to 
noncompensable.

2.  The veteran's non-Hodgkin's lymphoma residuals are 
manifested by fatigue, which does not result in periods of 
incapacitation requiring bedrest and treatment by a 
physician.


CONCLUSION OF LAW

The 100 percent rating for non-Hodgkin's lymphoma was 
properly reduced to a noncompensable rating; the disability 
does not meet the criteria for a compensable rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.117, 
Diagnostic Code 7715 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable disability rating for 
non-Hodgkins lymphoma.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in May 2007.  Although this letter was mailed after 
the initial adjudication of the claim, no additional evidence 
was submitted or identified in response to the letter.  
Therefore, there is no reason to believe that the ultimate 
decision of the originating agency would have been different 
had this notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The rating criteria for non-Hodgkin's lymphoma provide for a 
100 percent rating where there is active disease or during a 
treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7715.  A 
note under that code states that the 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105 (e).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board notes initially that, with respect to the reduction 
in the veteran's disability rating from 100 percent to 
noncompensable, the provisions of 38 C.F.R. §§ 3.343 and 
3.344 (2007), referring to rating reductions and terminations 
of 100 percent ratings, are not applicable in this case, as 
the reduction was specifically provided for in the rating 
criteria.  As specified under 38 C.F.R. § 4.117, Diagnostic 
Code 7715, the Board need only determine if the procedural 
requirements of 38 C.F.R. § 3.105(e) were met, and whether 
the current rating is correct.

The Board finds that the RO satisfied the due process 
notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction in June 2004, the 
veteran was given 60 days to present additional evidence and 
was notified at his address of record.  Subsequently, the 
final rating action was issued in September 2004 and the 100 
percent rating was reduced to noncompensable.  The effective 
date of the reduction, November 1, 2004, complies with the 
requirement that reductions be effective the last day of the 
month in which a 60-day period from the date of notice of the 
final rating action expires.  See 38 C.F.R. § 3.105(e).

With regard to the appropriate disability rating, the Board 
emphasizes that the RO correctly provided the veteran with a 
mandatory VA examination in May 2004, six months after 
discontinuance of treatment for his lymphoma per the 
provisions of Diagnostic Code 7715.  That examination and 
subsequent examinations disclosed that the non-Hodgkin's 
lymphoma was in remission and was no longer active.  Given 
the improvement in his condition shown at that time and 
since, the veteran no longer meets the criteria for a 100 
percent rating under Diagnostic Code 7715, 38 C.F.R. § 4.117, 
and must be rated on the basis of residual impairment.  

With respect to current residuals of non-Hodgkin's lymphoma, 
on VA examination in May 2005, there was no clinical evidence 
of active disease.  The only symptom found to be related to 
non-Hodgkin's lymphoma was fatigue.  The Board has considered 
whether a compensable rating is warranted on the basis of 
fatigue under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2007) 
(chronic fatigue syndrome); however, in this case, the 
evidence does not indicate that the veteran's fatigue is 
debilitating, or that it has resulted in periods of 
incapacitation requiring bed rest and treatment by a 
physician, as is specified for any compensable evaluation 
under that code.  It was noted in the May 2005 VA examination 
report that the veteran was able to continue working.

A letter from the veteran's private physician, K.J.L, M.D., 
dated in October 2004, states that the veteran has an 
enlarged lymph node in the mediastinum and 2 lesions in the 
liver, which appear to be stable.  A PET scan showed no 
evidence of lymphoma.  Dr. K.J.L indicated that he did not 
expect that the veteran's lymphoma was cured, and it was 
expected to become symptomatic in the future.  This statement 
is consistent with the veteran's concern, as set forth in 
written communications with VA, that his symptoms will 
eventually return.  The Board acknowledges this possibility.  
However, a disability rating is based primarily on the 
present level of disability, not on the potential for 
worsening in the future.  If the veteran's symptomatology 
should worsen, the appropriate action would be to contact the 
RO and seek an increased disability rating at that time, 
based on the increase in symptoms.  

In sum, while the medical evidence indicates that the 
veteran's lymphoma is not cured and is likely to recur, at 
present, it is in remission.  Residuals appear to be limited 
to fatigue, which is not present to the degree necessary for 
a compensable rating.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's residuals of non-Hodgkin's lymphoma.   





Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his residuals of non-Hodgkin's lymphoma, 
and that the manifestations of the disability are not 
otherwise unusual or exceptional.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.  


ORDER

Entitlement to a compensable disability rating for non-
Hodgkin's lymphoma, to include restoration of a 100 percent 
rating, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


